DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-8 are pending in this office action and presented for examination. Claim 1 is newly cancelled and claims 2-8 are newly added by the preliminary amendment received January 18, 2022.  

Claim Objections
Claims 2-8 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 10, an “and” should be added. 
In claim 2, line 12, an “and” should be added at the end of the line to make clear that no further elements of the processor are recited beyond the execution circuitry of claim 2, line 13.
In claim 2, line 13, “the decoded DSP instruction” should be “the decoded single DSP instruction” for antecedent basis clarity.
In claim 2, line 14, “comprises” should be “comprising”.
In claim 2, line 22, “is” should be “being”.
Claims 3-8 are objected to for failing to alleviate the objections of claim 2 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a hardware decoder to decode a single digital signal processing (DSP) instruction” in line 2. However, it is indefinite as to whether the limitation is conveying that the recited hardware decoder does not decode any other instructions besides the “single” digital signal processing (DSP) instruction; whether the limitation is conveying that the recited hardware decoder does not decode any other digital signal processing (DSP) instructions besides the “single” digital signal processing (DSP) instruction (but does decode other non-DSP instructions), or whether another interpretation is intended.
Claim 2 recites the limitation “a 128-bit width vector extension prefix based opcode encoding” in lines 3-4. However, it is indefinite as to what is being conveyed by this limitation. For example, it is indefinite as to whether it is the vector, the vector extension, the vector extension prefix, the opcode encoding, or something else, which is 128 bits wide. For example, it is indefinite as to whether it is the extension prefix, the opcode encoding, or something else, which is a vector. For the purposes of prior art rejection, Examiner is taking the opcode encoding to be 128 bits wide, and the opcode encoding to be a vector. 
Claim 2 recites the limitation “the single DSP instruction specifying three operands only, including a first operand … a second operand … and a third operand” in lines 3-7. However, the metes and bounds of the limitation are indefinite, in view of the “only” language conflicting with the “including” language. Note that the “only” language implies a closed group (in other words, a group consisting of three operands), whereas “including” implies an open group (in other words, a group that may include more than three operands). For the purposes of prior art rejection, Examiner is interpreting this limitation to convey a closed group.
Claim 2 recites the limitation “the first and second packed signed 32-bit data elements from the first 128-bit source register” in lines 16-17. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation “the first, second, third, and fourth signed 32-bit data elements” in lines 20-21. However, this limitation has insufficient antecedent basis in the claims.
Claim 2 recites the limitation “the instruction” in line 21. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation “the first and second accumulation results” in line 30. However, there is insufficient antecedent basis for this limitation in the claims.
Claims 3-8 are rejected for failing to alleviate the rejections of claim 2 above.

Claim 3 recites the limitation “the packed signed 32-bit data elements” in line 1. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 4 recites the limitation “the first source register” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 4, line 3.
Claim 4 recites the limitation “the third packed signed 32-bit data element” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “the third packed signed 32-bit data element is read from bit position 0 to 32 of the second source register or memory location” in lines 3-5. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. The instant specification (e.g., [00150]) does not appear to disclose such reading from bit position 0 to “32”. Therefore, the claim is indefinite.
Claim 4 recites the limitation “the second source register or memory location” in lines 4-5. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 4, line 6.
Claim 4 recites the limitation “the fourth packed signed 32-bit data element” in line 5. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 5 recites the limitation “the first source register” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 5, line 3.
Claim 5 recites the limitation “the third packed signed 32-bit data element” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation “the second source register or memory location” in lines 4-5. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 5, line 6.
Claim 5 recites the limitation “the fourth packed signed 32-bit data element” in line 5. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 6 recites the limitation “The processor of claim 2, wherein prior to writing the first accumulated result and the second accumulated result, saturating the sum of the first negated signed 64-bit product and the first packed signed 64-bit data element, and saturating the sum of the second negated signed 64-bit product and the second packed signed 64-bit data element” in lines 1-4. However, the metes and bounds of the claim are unclear; Examiner recommends reciting that the execution further comprises the aforementioned saturating steps. 

Claim 7 recites the limitation “the first and second temporary signed 16-bit products” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 8 recites the limitation “128-bit second source register” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. 

Conclusion
Note that pertinent references, which were cited and explained in office actions of the parent application 15/850687 (see the pertinent prior art sections in paragraph 50 of the Office Action dated August 23, 2019, and paragraph 29 of the Office Action dated June 25, 2021, as well as reference citations used to formulate prior art rejections throughout the prosecution of the case), have been listed in the Information Disclosure Statement filed on January 18, 2022, in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182